UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

MARYELIZABETH B. GLASGOW,

                               Plaintiff,
                                                              5:18-CV-0721
v.                                                            (GTS/ATB)

CNYRTA/CENTRO, INC.; CHARLES O’BRIEN,
a/k/a Chuck O’Brien; WILLIAM HARRIS, a/k/a
Bill Harris; NATASHA RANDALL; BOB LNU,
at dispatch desk of Centro, Inc.; CHARLES
ASCEVEDO; LINDA MONTROY; STEVE
KOEGEL; CHRISTINE LoCURTO; CNYRTA/
CENTRO, INC., HUMAN RESOURCES/
ACCOUNTING DEPT./OPERATIONS DEPT.;
and CENTRO, INC.,

                        Defendants.
_____________________________________________

APPEARANCES:

MARYELIZABETH B. GLASGOW
  Plaintiff, Pro Se
P.O. Box #14
Syracuse, New York 13201

GLENN T. SUDDABY, Chief United States District Judge

                                     DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by MaryElizabeth B.

Glasgow (“Plaintiff”) against the above-captioned entities and individuals (“Defendants”)

asserting claims pursuant to 42 U.S.C. § 1983 and a Bivens arising from her allegedly improper

termination of employment, is United States Magistrate Judge Andrew T. Baxter’s Report-

Recommendation recommending that Plaintiff’s Amended Complaint be sua sponte dismissed in

its entirety for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). (Dkt. No. 8.)
Plaintiff has not submitted an objection to the Report-Recommendation, and the deadline by

which to do so has expired. (See generally Docket Sheet.) After carefully reviewing the relevant

papers herein, including Magistrate Judge Baxter’s thorough Report-Recommendation, the Court

can find no clear-error in the Report-Recommendation:1 Magistrate Judge Baxter employed the

proper standards, accurately recited the facts, and reasonably applied the law to those facts. As a

result, the Report-Recommendation is accepted and adopted in its entirety for the reasons set

forth therein, and Plaintiff’s Amended Complaint is dismissed.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 8) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 7) is sua sponte DISMISSED

in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

Dated: November 20, 2018
       Syracuse, New York

                                              ____________________________________
                                              Hon. Glenn T. Suddaby
                                              Chief U.S. District Judge




       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                  2
